In an action to recover damages for *458breach of contract brought by a motion for summary judgment in lieu of complaint pursuant to CPLR 3213, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Burke, J.), dated August 1, 2001, as, granted his cross motion to change the venue of the action from Nassau County to Queens County only to the extent that it changed the venue of the action from Nassau County to Suffolk County.
Ordered that the order is reversed insofar as appealed from, as a matter of discretion, with costs, the cross motion is granted in its entirety, and the Clerk of the Supreme Court, Nassau County, is directed to deliver to the Clerk of the Supreme Court, Queens County, all papers filed in this action and certified copies of all minutes and entries (see, CPLR 511 [d]).
Under the circumstances of this case, the Supreme Court erred to the extent that it changed the venue of the action to Suffolk County instead of Queens County (see, Saxe v OB/GYN Assocs., 86 NY2d 820; Rothwax v Spicehandler, 161 AD2d 184). Krausman, J. P., Luciano, Adams and Prudenti, JJ., concur.